UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2011 Encorium Group, Inc. (Exact name of registrant as specified in its charter) Delaware 000-21145 56-1668867 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Keilaranta 10, FI-02150 Espoo, Finland (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code+ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 6, 2011, Encorium Group, Inc. issued a press release announcing its results for the fiscal year ended December 31, 2010 and for the first six months of 2011.A copy of this press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith. Exhibit No. Description Press release issued October 6, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENCORIUM GROUP, INC. By: /s/ Kai Lindevall Name: Kai Lindevall Title: Chief Executive Officer Date:October 6, 2011 EXHIBIT INDEX Exhibit No. Description Press release issued October 6, 2011.
